DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s election without traverse of group I and the species exosomes, mesenchymal markers, mesenchymal stem cells, siRNA, SEQ ID NO: 6, sterol, and intranasal in the reply filed on 1/12/22 is acknowledged.  Due to the minimal number of sequences, they have been searched and examined together.
Claim 53 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/12/22.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 42-45, 50-52 and 62 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The claims are directed to any type of extracellular vesicle comprising any siRNA or shRNA that is an inhibitor of PTEN, which is a genus that has not been adequately described by the specification.  
The specification discloses siRNA specifically targeted to a single PTEN sequence, which is a single species that is not representative of the entire claimed genus, which does not require any structural relationship with any specific PTEN sequence.  In fact, the agent can be specific for any target that has the secondary effect of inhibiting PTEN, which is a genus that has not been adequately described by the specification.  The structure required for the agent to function as claimed has not been adequately described.
The MPEP states that for a generic claim, the genus can be adequately described if the disclosure presents a sufficient number of representative species that encompass the genus.  See MPEP § 2163.  If the genus has a substantial variance, the disclosure must describe a sufficient variety of species to reflect the variation within that genus.  See MPEP § 2163.  Although the MPEP does not define what constitute a sufficient number of representative species, the courts have indicated what do not constitute a representative number of species to adequately describe a broad genus.  In Gostelli, the courts determined that the disclosure of two chemical compounds within a subgenus did not describe that subgenus. In re Gostelli, 872, F.2d at 1012, 10 USPQ2d at 1618.  Additionally, in Carnegie Mellon University v. Hoffman-La Roche Inc., Nos. 07-1266, -1267 (Fed. Cir. Sept. 8, 2008), the Federal Circuit affirmed that a claim to a genus described in functional terms was not supported by the specification’s disclosure of species that were not representative of the entire genus.  Furthermore, for a broad generic claim, the specification must provide adequate written description to identify the genus of the claim.  In Regents of the University of California v. Eli Lilly & Co. the court stated:
"A written description of an invention involving a chemical genus, like a description of a chemical species, 'requires a precise definition, such as by structure, formula, [or] chemical name,' of the claimed subject matter sufficient to distinguish it from other materials." Fiers, 984 F.2d at 1171, 25 USPQ2d 1601; In re Smythe, 480 F.2d 1376, 1383, 178 USPQ 279, 284985 (CCPA 1973) ("In other cases, particularly but not necessarily, chemical cases, where there is unpredictability in performance of certain species or subcombinations other than those specifically enumerated, one skilled in the art may be found not to have been placed in possession of a genus ...") Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398. 

The claims are rejected under the written description requirement for failing to disclose adequate species to represent the claimed genus, the genus being siRNAs or shRNAs functioning as a PTEN inhibitor.
The Guidelines for Examination of Patent Applications under the 35 USC § 112, first paragraph, “Written Description” Requirement”, published at Federal Register, Vol. 66, No. 4, pp. 1099-1111 outline the method of analysis of claims to determine whether adequate written description is present.  The first step is to determine what the claim as a whole covers, i.e., discussion of the full scope of the claim.  Second, the application should be fully reviewed to understand how applicant provides support for the claimed invention including each element and/or step, i.e., compare the scope of the claim with the scope of the description.  Third, determine whether the applicant was in possession of the claimed invention as a whole at the time of filing.  
With regards to siRNA, to achieve the desired function, it appears that the structure is required to be complementary to a specific target sequence.  For example, Elbashir et al. (The EMBO Journal, Vol. 20, No. 23, pages 6877-6888, 2001) teaches that duplexes of 21-23 nt RNAs are the sequence specific mediators of RNAi and that even single mismatches between the siRNA duplex and the target mRNA abolish interference (abstract and page 6888).
Thus, having analyzed the claims with regard to the Written Description guidelines, it is clear that the specification does not disclose a representative number of species for siRNAs or shRNAs within the instant enormous genus that are inhibitory of PTEN as claimed.  The siRNAs or shRNAs of the claims are not required to have a strand that is complementary to a PTEN sequence.  The specification does not adequately describe the genus of siRNAs or shRNAs specific to which targets would result in inhibition of PTEN expression.  Thus, one skilled in the art would be led to conclude that Applicant was not in possession of the claimed invention at the time the application was filed.  

Response to Arguments
Applicant argues that claim 42 has been amended to incorporate the subject matter of claim 48 and therefore the rejection is moot.  Contrary to applicant’s assertion, claim 48 was subject to the rejection as well.  The siRNAs or shRNAs of the claims are not required to have a strand that is complementary to a PTEN sequence.  The specification does not adequately describe the genus of siRNAs or shRNAs specific to which targets would result in inhibition of PTEN expression.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 42-45, 49-52, and 62 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kalluri et al. (US 2018/0177727 A1), in view of Sinden et al. (WO 2013/150303 A1), Zhang et al. (Trends in Molecular Medicine, 2015, 21, 9, 543-548), and Elbashir et al. (WO 2011/088058).
Kalluri et al. teach that mature siRNA can itself be transfected into exosomes or liposomes. Kalluri et al. teach that the agent can be used to modulate or attenuate target gene expression of various targets including PTEN [0091].
Kalluri et al. teach that the composition may comprise different types of carriers depending on whether it is to be administered in solid, liquid, or aerosol form, and whether it needs to be sterile for the route of administration, such as injection. The compositions can be administered intranasally [0133].
Kalluri et al. teach that the exosomes are isolated from BJ fibroblasts [0187]  and teach compositions comprising lipid vehicles [0143].
In view of Kalluri et al. alone, it would have been obvious to formulate a pharmaceutical composition comprising an exosome loaded with a PTEN siRNA.
Sinden et al. teach that mesenchymal stem cell-conditioned medium (MSC-CM) has a therapeutic efficacy similar to that of MSCs themselves, suggesting a paracrine mechanism of MSC-based therapy (Timmers et al. 2007). WO-A-2009/105044 discloses that particles known as exosomes, secreted by MSCs, comprise at least one biological property of the MSCs and suggests the use of these MSC particles in therapy. Some of the drawbacks of using stem cells directly as therapeutic agents are overcome by using the mesenchymal stem cell-derived exosomes (e.g. storage, transport and handling). For therapeutic use, the exosomes preferably need to be produced on a large scale. In the absence of a stem cell line, replenishment of the cells through repeated derivation from a source of stem cells is required, which incurs recurring costs for testing and validation of each new batch (page 2).
It would have been obvious for the exosomes to be derived from mesenchymal stem cells because Sinden et al. teaches the advantages of these exosomes and teaches that in the absence of a stem cell line, replenishment of the cells through repeated derivation from a source of stem cells is required, which incurs recurring costs for testing and validation of each new batch.  One would reasonably expect that selection of MSC derived stem cells would have the benefits taught by Sinden et al.
Sinden et al. teach that the exosome  can comprise mRNA, miRNA, and/or any other small RNA.  The exosome may comprise cholesterol (page 3).   The lipid bilayer of an exosome is typically enriched with cholesterol, sphingomyelin and ceramide.  Therefore, it would have been obvious to incorporate cholesterol into the exosome.
Zhang et al. teach that activation of the Shh pathway by stroke upregulates miR17-92 cluster expression that leads to neural progenitor cell proliferation via reduction of PTEN levels. In addition to miR-133b, elevation of the miR17-92 cluster in MSC exosomes promoted the axonal growth of cultured embryonic cortical neurons by targeting the PTEN signaling pathway.  
Zhang et al. teaches that cortical injections of chondroitinase ABC (ChABC), a bacterial enzyme that degrades the CSPG glycosylated sugar chain, promoted motor function in a model of focal cortical ischemia by enhancing remodeling of the excitatory cortical circuitry (page 545).  Therefore, when delivering an inhibitor of PTEN, it would have been obvious to incorporate chondroitinase ABC with the expectation of promoting motor function in a model of focal cortical ischemia by enhancing remodeling of the excitatory cortical circuitry.
With regards to the recited sequences:
Elbashir et al. teaches PTEN siRNAs and teaches PTEN target sequences identical to instant SEQ ID NOs: 6 and 7, as well as PTEN siRNA sequences identical to instant SEQ ID NOs: 10, 11, 2 and 3 (see the following SCORE search results).  It would have been obvious to incorporate any of the known PTEN siRNA sequences into the exosome as a matter of design choice.  Clearly it was known to deliver siRNAs in exosomes and to target PTEN with siRNAs.
Search Result 20220127_173732_us-17-042-441a-6.sl80szlim15_100.rng. as follows:
RESULT 14
AZJ98085
ID   AZJ98085 standard; RNA; 25 BP.
XX
AC   AZJ98085;
XX
DT   18-AUG-2011  (first entry)
XX
DE   Human PTEN gene targeting siRNA sequence SEQ: 617.
XX
KW   DNA-RNA hybrid; PTEN gene; anticoagulant; antidiabetic; antiinflammatory;
KW   antipyretic; blood clotting disorder; diabetes mellitus; fever;
KW   gastrointestinal-gen.; gene silencing; inflammatory disease;
KW   metabolic disorder; metabolic-gen.; phosphatase and tensin homolog;
KW   prophylactic to disease; rna interference; short interfering RNA; siRNA;
KW   ss; therapeutic.
XX
OS   Homo sapiens.
OS   Synthetic.
XX
FH   Key             Location/Qualifiers
FT   modified_base   1
FT                   /*tag=  a
FT                   /mod_base= OTHER
FT                   /note= "OTHER = linked to a phosphate group"
FT   misc_feature    24..25
FT                   /*tag=  b
FT                   /label= misc_DNA
FT                   /note= "Deoxy-nucleotides"
XX
CC PN   WO2011088058-A1.
XX
CC PD   21-JUL-2011.
XX
CC PF   11-JAN-2011; 2011WO-US020875.
XX
PR   12-JAN-2010; 2010US-0294263P.
XX
CC PA   (ALNY-) ALNYLAM PHARM INC.
XX
CC PI   Elbashir S,  Manoharan M;
XX
DR   WPI; 2011-J41286/49.
XX
CC PT   New double-stranded ribonucleic acid (dsRNA), comprises at least two 
CC PT   sequences that are substantially complementary to each other, useful for 
CC PT   treating, preventing or managing a viral hemorrhagic fever and diabetes.
XX
CC PS   Claim 2; SEQ ID NO 617; 145pp; English.
XX
CC   The present invention relates to a novel double-stranded ribonucleic acid
CC   (dsRNA) for inhibiting the expression of factor VII (FVII) gene or 
CC   phosphatase and tensin homolog (PTEN) gene. The invention provides a 
CC   method for treating or preventing a FVII-mediated disorder or a PTEN-
CC   mediated disorder. The FVII-mediated disorders are hemorrhagic fever such
CC   as a viral hemorrhagic fever, coagulopathy or an inflammatory response, 
CC   thrombotic disorder, proliferative disorder and PTEN-mediated disorders 
CC   are glucose metabolism disorder, diabetes and proliferative disorder. The
CC   invention also relates to a pharmaceutical composition comprising the 
CC   dsRNA and a pharmaceutically acceptable carrier. The invention also 
CC   provides methods for inhibiting the expression of a FVII gene and a PTEN 
CC   gene in a cell. The present sequence is a human PTEN gene targeting siRNA
CC   (short interfering RNA, a dsRNA) sequence which inhibits the expression 
CC   of PTEN gene in the method for treating or preventing various diseases as
CC   described in the invention.
XX
SQ   Sequence 25 BP; 11 A; 5 C; 4 G; 0 T; 5 U; 0 Other;

  Query Match             100.0%;  Score 20;  DB 42;  Length 25;
  Score over Length       80.0%;
  Best Local Similarity   80.0%;
  Matches   16;  Conservative    4;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 GAGTTCTTCCACAAACAGAA 20
              |||::|::||||||||||||
Db          6 GAGUUCUUCCACAAACAGAA 25


RESULT 2
AYL98934
ID   AYL98934 standard; RNA; 19 BP.
XX
AC   AYL98934;
XX
DT   20-JAN-2011  (first entry)
XX
DE   Human PTEN gene targeted siRNA SEQ ID NO:559.
XX
KW   PTEN gene; gene silencing; gene therapy; rna interference;
KW   short interfering RNA; siRNA; ss.
XX
OS   Homo sapiens.
XX
CC PN   US2010291681-A1.
XX
CC PD   18-NOV-2010.
XX
CC PF   11-JUN-2010; 2010US-00802647.
XX
PR   12-MAY-2004; 2004WO-US014885.
PR   14-SEP-2004; 2004US-00940892.
XX
CC PA   (DHAR-) DHARMACON INC.
XX
CC PI   Khvorova A,  Reynolds A,  Leake D,  Marshall W,  Read S,  Scaringe S;
XX
DR   WPI; 2010-P39010/79.
XX
CC PT   Obtaining small interfering RNA (siRNA) sequence for treating human 
CC PT   diseases, by obtaining target gene, generating and selecting candidate 
CC PT   siRNA sequence, accessing computer and generating output comprising 
CC PT   selected siRNA sequence.
XX
CC PS   Example 12; SEQ ID NO 559; 206pp; English.
XX
CC   The invention relates to a novel method for obtaining a small interfering
CC   RNA (siRNA) sequence for treating human diseases. The method comprises 
CC   applying selection criteria to a set of potential siRNA that comprise 18-
CC   30 base pairs, wherein said selection criteria are non-target specific 
CC   criteria, and said set comprises at least two siRNAs and each of said at 
CC   least two siRNAs contains a sequence that is at least substantially 
CC   complementary to a target gene; and determining the relative 
CC   functionality of the at least two siRNAs. The invention further claims 
CC   for a method of gene silencing, which involves obtaining siRNA sequence 
CC   for gene silencing, synthesizing siRNA molecule and introducing it into a
CC   cell. The present sequence is a siRNA used in the invention for gene 
CC   silencing.
XX
SQ   Sequence 19 BP; 7 A; 2 C; 6 G; 4 T; 0 U; 0 Other;

  Query Match             100.0%;  Score 19;  DB 41;  Length 19;
  Score over Length       100.0%;
  Best Local Similarity   100.0%;
  Matches   19;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 GTATAGAGCGTGCAGATAA 19
              |||||||||||||||||||
Db          1 GTATAGAGCGTGCAGATAA 19

20220127_173732_us-17-042-441a-7.sl80szlim15_100.rng.
RESULT 7
BDN69759
ID   BDN69759 standard; DNA; 23 BP.
XX
AC   BDN69759;
XX
DT   23-MAR-2017  (first entry)
XX
DE   Human PTEN targeting shRNA SEQ ID NO: 3.
XX
KW   PTEN; PTEN gene; aging; cell differentiation; cell migration;
KW   cell therapy; gene silencing; neurological disease; neuroprotective;
KW   phosphatase and tensin; rna interference; shRNA; short hairpin RNA; ss;
KW   stem cell; therapeutic.
XX
OS   Homo sapiens.
OS   Synthetic.
XX
CC PN   KR2016141677-A.
XX
CC PD   09-DEC-2016.
XX
CC PF   01-JUN-2016; 2016KR-00068280.
XX
PR   01-JUN-2015; 2015KR-00077454.
XX
CC PA   (UYAJ-) UNIV AJOU IND ACAD COOP FOUND.
XX
CC PI   Kim BG,  Dong HH;
XX
DR   WPI; 2016-809035/14.
XX
CC PT   Inducing high activity of stem cells used in pharmaceutical composition 
CC PT   or cell therapy agent for treating neurological disease, involve using 
CC PT   inhibitors or growth factor that inhibit phosphatase and tensin homolog 
CC PT   gene expression levels.
XX
CC PS   Claim 4; SEQ ID NO 3; 18pp; Korean.
XX
CC   The invention relates to a novel pharmaceutical composition and method, 
CC   used for inducing high activity of stem cells and in a cell therapy agent
CC   for treating neurological disease. The method enables to induce high 
CC   activity of stem cells for improving its functions, such as survival 
CC   rate, migration ability, differentiation ability and aging inhibition 
CC   ability. The present sequence represents a human phosphatase and tensin 
CC   (PTEN) targeting shRNA, used in the composition and method for inducing 
CC   high activity of stem cells.
XX
SQ   Sequence 23 BP; 9 A; 6 C; 3 G; 5 T; 0 U; 0 Other;

  Query Match             100.0%;  Score 20;  DB 54;  Length 23;
  Score over Length       87.0%;
  Best Local Similarity   100.0%;
  Matches   20;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 GAGTTCTTCCACAAACAGAA 20
              ||||||||||||||||||||
Db          3 GAGTTCTTCCACAAACAGAA 22

20220127_173409_us-17-042-441a-10.szlim100.rng.
RESULT 5
AZJ98085
ID   AZJ98085 standard; RNA; 25 BP.
XX
AC   AZJ98085;
XX
DT   18-AUG-2011  (first entry)
XX
DE   Human PTEN gene targeting siRNA sequence SEQ: 617.
XX
KW   DNA-RNA hybrid; PTEN gene; anticoagulant; antidiabetic; antiinflammatory;
KW   antipyretic; blood clotting disorder; diabetes mellitus; fever;
KW   gastrointestinal-gen.; gene silencing; inflammatory disease;
KW   metabolic disorder; metabolic-gen.; phosphatase and tensin homolog;
KW   prophylactic to disease; rna interference; short interfering RNA; siRNA;
KW   ss; therapeutic.
XX
OS   Homo sapiens.
OS   Synthetic.
XX
FH   Key             Location/Qualifiers
FT   modified_base   1
FT                   /*tag=  a
FT                   /mod_base= OTHER
FT                   /note= "OTHER = linked to a phosphate group"
FT   misc_feature    24..25
FT                   /*tag=  b
FT                   /label= misc_DNA
FT                   /note= "Deoxy-nucleotides"
XX
CC PN   WO2011088058-A1.
XX
CC PD   21-JUL-2011.
XX
CC PF   11-JAN-2011; 2011WO-US020875.
XX
PR   12-JAN-2010; 2010US-0294263P.
XX
CC PA   (ALNY-) ALNYLAM PHARM INC.
XX
CC PI   Elbashir S,  Manoharan M;
XX
DR   WPI; 2011-J41286/49.
XX
CC PT   New double-stranded ribonucleic acid (dsRNA), comprises at least two 
CC PT   sequences that are substantially complementary to each other, useful for 
CC PT   treating, preventing or managing a viral hemorrhagic fever and diabetes.
XX
CC PS   Claim 2; SEQ ID NO 617; 145pp; English.
XX
CC   The present invention relates to a novel double-stranded ribonucleic acid
CC   (dsRNA) for inhibiting the expression of factor VII (FVII) gene or 
CC   phosphatase and tensin homolog (PTEN) gene. The invention provides a 
CC   method for treating or preventing a FVII-mediated disorder or a PTEN-
CC   mediated disorder. The FVII-mediated disorders are hemorrhagic fever such
CC   as a viral hemorrhagic fever, coagulopathy or an inflammatory response, 
CC   thrombotic disorder, proliferative disorder and PTEN-mediated disorders 
CC   are glucose metabolism disorder, diabetes and proliferative disorder. The
CC   invention also relates to a pharmaceutical composition comprising the 
CC   dsRNA and a pharmaceutically acceptable carrier. The invention also 
CC   provides methods for inhibiting the expression of a FVII gene and a PTEN 
CC   gene in a cell. The present sequence is a human PTEN gene targeting siRNA
CC   (short interfering RNA, a dsRNA) sequence which inhibits the expression 
CC   of PTEN gene in the method for treating or preventing various diseases as
CC   described in the invention.
XX
SQ   Sequence 25 BP; 11 A; 5 C; 4 G; 0 T; 5 U; 0 Other;

  Query Match             100.0%;  Score 20;  DB 42;  Length 25;
  Best Local Similarity   100.0%;  
  Matches   20;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 GAGUUCUUCCACAAACAGAA 20
              ||||||||||||||||||||
Db          6 GAGUUCUUCCACAAACAGAA 25

Search Result 20220127_173409_us-17-042-441a-11.szlim100.rng.
RESULT 5
AZJ98085/c
ID   AZJ98085 standard; RNA; 25 BP.
XX
AC   AZJ98085;
XX
DT   18-AUG-2011  (first entry)
XX
DE   Human PTEN gene targeting siRNA sequence SEQ: 617.
XX
KW   DNA-RNA hybrid; PTEN gene; anticoagulant; antidiabetic; antiinflammatory;
KW   antipyretic; blood clotting disorder; diabetes mellitus; fever;
KW   gastrointestinal-gen.; gene silencing; inflammatory disease;
KW   metabolic disorder; metabolic-gen.; phosphatase and tensin homolog;
KW   prophylactic to disease; rna interference; short interfering RNA; siRNA;
KW   ss; therapeutic.
XX
OS   Homo sapiens.
OS   Synthetic.
XX
FH   Key             Location/Qualifiers
FT   modified_base   1
FT                   /*tag=  a
FT                   /mod_base= OTHER
FT                   /note= "OTHER = linked to a phosphate group"
FT   misc_feature    24..25
FT                   /*tag=  b
FT                   /label= misc_DNA
FT                   /note= "Deoxy-nucleotides"
XX
CC PN   WO2011088058-A1.
XX
CC PD   21-JUL-2011.
XX
CC PF   11-JAN-2011; 2011WO-US020875.
XX
PR   12-JAN-2010; 2010US-0294263P.
XX
CC PA   (ALNY-) ALNYLAM PHARM INC.
XX
CC PI   Elbashir S,  Manoharan M;
XX
DR   WPI; 2011-J41286/49.
XX
CC PT   New double-stranded ribonucleic acid (dsRNA), comprises at least two 
CC PT   sequences that are substantially complementary to each other, useful for 
CC PT   treating, preventing or managing a viral hemorrhagic fever and diabetes.
XX
CC PS   Claim 2; SEQ ID NO 617; 145pp; English.
XX
CC   The present invention relates to a novel double-stranded ribonucleic acid
CC   (dsRNA) for inhibiting the expression of factor VII (FVII) gene or 
CC   phosphatase and tensin homolog (PTEN) gene. The invention provides a 
CC   method for treating or preventing a FVII-mediated disorder or a PTEN-
CC   mediated disorder. The FVII-mediated disorders are hemorrhagic fever such
CC   as a viral hemorrhagic fever, coagulopathy or an inflammatory response, 
CC   thrombotic disorder, proliferative disorder and PTEN-mediated disorders 
CC   are glucose metabolism disorder, diabetes and proliferative disorder. The
CC   invention also relates to a pharmaceutical composition comprising the 
CC   dsRNA and a pharmaceutically acceptable carrier. The invention also 
CC   provides methods for inhibiting the expression of a FVII gene and a PTEN 
CC   gene in a cell. The present sequence is a human PTEN gene targeting siRNA
CC   (short interfering RNA, a dsRNA) sequence which inhibits the expression 
CC   of PTEN gene in the method for treating or preventing various diseases as
CC   described in the invention.
XX
SQ   Sequence 25 BP; 11 A; 5 C; 4 G; 0 T; 5 U; 0 Other;

  Query Match             100.0%;  Score 20;  DB 42;  Length 25;
  Best Local Similarity   60.0%;  
  Matches   12;  Conservative    8;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 UUCUGUUUGUGGAAGAACUC 20
              ::|:|:::|:||||||||:|
Db         25 TTCTGTTTGTGGAAGAACTC 6


RESULT 8
AZJ98086
ID   AZJ98086 standard; RNA; 27 BP.
XX
AC   AZJ98086;
XX
DT   18-AUG-2011  (first entry)
XX
DE   Human PTEN gene targeting siRNA sequence SEQ: 618.
XX
KW   PTEN gene; anticoagulant; antidiabetic; antiinflammatory; antipyretic;
KW   blood clotting disorder; diabetes mellitus; fever; gastrointestinal-gen.;
KW   gene silencing; inflammatory disease; metabolic disorder; metabolic-gen.;
KW   phosphatase and tensin homolog; prophylactic to disease;
KW   rna interference; short interfering RNA; siRNA; ss; therapeutic.
XX
OS   Homo sapiens.
XX
CC PN   WO2011088058-A1.
XX
CC PD   21-JUL-2011.
XX
CC PF   11-JAN-2011; 2011WO-US020875.
XX
PR   12-JAN-2010; 2010US-0294263P.
XX
CC PA   (ALNY-) ALNYLAM PHARM INC.
XX
CC PI   Elbashir S,  Manoharan M;
XX
DR   WPI; 2011-J41286/49.
XX
CC PT   New double-stranded ribonucleic acid (dsRNA), comprises at least two 
CC PT   sequences that are substantially complementary to each other, useful for 
CC PT   treating, preventing or managing a viral hemorrhagic fever and diabetes.
XX
CC PS   Claim 2; SEQ ID NO 618; 145pp; English.
XX
CC   The present invention relates to a novel double-stranded ribonucleic acid
CC   (dsRNA) for inhibiting the expression of factor VII (FVII) gene or 
CC   phosphatase and tensin homolog (PTEN) gene. The invention provides a 
CC   method for treating or preventing a FVII-mediated disorder or a PTEN-
CC   mediated disorder. The FVII-mediated disorders are hemorrhagic fever such
CC   as a viral hemorrhagic fever, coagulopathy or an inflammatory response, 
CC   thrombotic disorder, proliferative disorder and PTEN-mediated disorders 
CC   are glucose metabolism disorder, diabetes and proliferative disorder. The
CC   invention also relates to a pharmaceutical composition comprising the 
CC   dsRNA and a pharmaceutically acceptable carrier. The invention also 
CC   provides methods for inhibiting the expression of a FVII gene and a PTEN 
CC   gene in a cell. The present sequence is a human PTEN gene targeting siRNA
CC   (short interfering RNA, a dsRNA) sequence which inhibits the expression 
CC   of PTEN gene in the method for treating or preventing various diseases as
CC   described in the invention.
XX
SQ   Sequence 27 BP; 5 A; 4 C; 6 G; 0 T; 12 U; 0 Other;

  Query Match             100.0%;  Score 20;  DB 42;  Length 27;
  Best Local Similarity   100.0%;  
  Matches   20;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 UUCUGUUUGUGGAAGAACUC 20
              ||||||||||||||||||||
Db          1 UUCUGUUUGUGGAAGAACUC 20



 Search Result 20220127_173409_us-17-042-441a-2.szlim100.rng.

RESULT 41
AZJ98099
ID   AZJ98099 standard; RNA; 25 BP.
XX
AC   AZJ98099;
XX
DT   18-AUG-2011  (first entry)
XX
DE   Human PTEN gene targeting siRNA sequence SEQ: 631.
XX
KW   DNA-RNA hybrid; PTEN gene; anticoagulant; antidiabetic; antiinflammatory;
KW   antipyretic; blood clotting disorder; diabetes mellitus; fever;
KW   gastrointestinal-gen.; gene silencing; inflammatory disease;
KW   metabolic disorder; metabolic-gen.; phosphatase and tensin homolog;
KW   prophylactic to disease; rna interference; short interfering RNA; siRNA;
KW   ss; therapeutic.
XX
OS   Homo sapiens.
OS   Synthetic.
XX
FH   Key             Location/Qualifiers
FT   modified_base   1
FT                   /*tag=  a
FT                   /mod_base= OTHER
FT                   /note= "OTHER = linked to a phosphate group"
FT   misc_feature    24..25
FT                   /*tag=  b
FT                   /label= misc_DNA
FT                   /note= "Deoxy-nucleotides"
XX
CC PN   WO2011088058-A1.
XX
CC PD   21-JUL-2011.
XX
CC PF   11-JAN-2011; 2011WO-US020875.
XX
PR   12-JAN-2010; 2010US-0294263P.
XX
CC PA   (ALNY-) ALNYLAM PHARM INC.
XX
CC PI   Elbashir S,  Manoharan M;
XX
DR   WPI; 2011-J41286/49.
XX
CC PT   New double-stranded ribonucleic acid (dsRNA), comprises at least two 
CC PT   sequences that are substantially complementary to each other, useful for 
CC PT   treating, preventing or managing a viral hemorrhagic fever and diabetes.
XX
CC PS   Claim 2; SEQ ID NO 631; 145pp; English.
XX
CC   The present invention relates to a novel double-stranded ribonucleic acid
CC   (dsRNA) for inhibiting the expression of factor VII (FVII) gene or 
CC   phosphatase and tensin homolog (PTEN) gene. The invention provides a 
CC   method for treating or preventing a FVII-mediated disorder or a PTEN-
CC   mediated disorder. The FVII-mediated disorders are hemorrhagic fever such
CC   as a viral hemorrhagic fever, coagulopathy or an inflammatory response, 
CC   thrombotic disorder, proliferative disorder and PTEN-mediated disorders 
CC   are glucose metabolism disorder, diabetes and proliferative disorder. The
CC   invention also relates to a pharmaceutical composition comprising the 
CC   dsRNA and a pharmaceutically acceptable carrier. The invention also 
CC   provides methods for inhibiting the expression of a FVII gene and a PTEN 
CC   gene in a cell. The present sequence is a human PTEN gene targeting siRNA
CC   (short interfering RNA, a dsRNA) sequence which inhibits the expression 
CC   of PTEN gene in the method for treating or preventing various diseases as
CC   described in the invention.
XX
SQ   Sequence 25 BP; 12 A; 3 C; 7 G; 0 T; 3 U; 0 Other;

  Query Match             77.8%;  Score 21;  DB 42;  Length 25;
  Best Local Similarity   100.0%;  
  Matches   21;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 GUUAGCAGAAACAAAAGGAGA 21
              |||||||||||||||||||||
Db          5 GUUAGCAGAAACAAAAGGAGA 25


Search Result 20220127_173409_us-17-042-441a-3.szlim100.rng.

RESULT 27
AZJ97878
ID   AZJ97878 standard; RNA; 21 BP.
XX
AC   AZJ97878;
XX
DT   18-AUG-2011  (first entry)
XX
DE   Human PTEN gene targeting siRNA sequence SEQ: 410.
XX
KW   PTEN gene; anticoagulant; antidiabetic; antiinflammatory; antipyretic;
KW   blood clotting disorder; diabetes mellitus; fever; gastrointestinal-gen.;
KW   gene silencing; inflammatory disease; metabolic disorder; metabolic-gen.;
KW   phosphatase and tensin homolog; prophylactic to disease;
KW   rna interference; short interfering RNA; siRNA; ss; therapeutic.
XX
OS   Homo sapiens.
XX
CC PN   WO2011088058-A1.
XX
CC PD   21-JUL-2011.
XX
CC PF   11-JAN-2011; 2011WO-US020875.
XX
PR   12-JAN-2010; 2010US-0294263P.
XX
CC PA   (ALNY-) ALNYLAM PHARM INC.
XX
CC PI   Elbashir S,  Manoharan M;
XX
DR   WPI; 2011-J41286/49.
XX
CC PT   New double-stranded ribonucleic acid (dsRNA), comprises at least two 
CC PT   sequences that are substantially complementary to each other, useful for 
CC PT   treating, preventing or managing a viral hemorrhagic fever and diabetes.
XX
CC PS   Claim 2; SEQ ID NO 410; 145pp; English.
XX
CC   The present invention relates to a novel double-stranded ribonucleic acid
CC   (dsRNA) for inhibiting the expression of factor VII (FVII) gene or 
CC   phosphatase and tensin homolog (PTEN) gene. The invention provides a 
CC   method for treating or preventing a FVII-mediated disorder or a PTEN-
CC   mediated disorder. The FVII-mediated disorders are hemorrhagic fever such
CC   as a viral hemorrhagic fever, coagulopathy or an inflammatory response, 
CC   thrombotic disorder, proliferative disorder and PTEN-mediated disorders 
CC   are glucose metabolism disorder, diabetes and proliferative disorder. The
CC   invention also relates to a pharmaceutical composition comprising the 
CC   dsRNA and a pharmaceutically acceptable carrier. The invention also 
CC   provides methods for inhibiting the expression of a FVII gene and a PTEN 
CC   gene in a cell. The present sequence is a human PTEN gene targeting siRNA
CC   (short interfering RNA, a dsRNA) sequence which inhibits the expression 
CC   of PTEN gene in the method for treating or preventing various diseases as
CC   described in the invention.
XX
SQ   Sequence 21 BP; 2 A; 4 C; 2 G; 0 T; 13 U; 0 Other;

  Query Match             77.8%;  Score 21;  DB 42;  Length 21;
  Best Local Similarity   100.0%;  
  Matches   21;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 UUGAUAUCUCCUUUUGUUUCU 21
              |||||||||||||||||||||
Db          1 UUGAUAUCUCCUUUUGUUUCU 21

 It is noted that instant SEQ ID NOs: 4 and 5 are free of the prior art.

Response to Arguments
Applicant argues claim 42 has been amended to recite an intended use.  It is noted that the instant claims are compound claims rather than method claims.  The recited intended use does not introduce any specific structural requirement.  The claims are directed to any extracellular vesicle comprising any siRNA or shRNA directed to any target as long as PTEN expression is inhibited.
Applicant points to examples 2, 4, 5, and 6, none of which are commensurate in scope with the instant claims, which are not directed to a method of PTEN enhanced branching, improvement of sensory, a method of lessening the obviousness of degeneration of the spinal cord in SCI mice, or a method of increasing markers of axonal regeneration; but rather are directed to any extracellular vesicle comprising any siRNA or shRNA directed to any target as long as PTEN expression is inhibited.  Additionally, the examples are directed to a specific species of extracellular vesicle and PTEN specific siRNA, which is not commensurate in scope with the instant claims.
Applicant argues that Kalluri teaches other therapeutic proteins rather than just PTEN and other routes of administration.  Each of the therapeutic proteins taught by Kalluri is considered to be an equally obvious selection.  It is noted that the instant specification lists various routes of administration as well and is not limited to one.
Applicant argues that in view of Kalluri, one would not select PTEN for design of a composition for the treatment of neuronal injury or damage.  The prior art is not required to teach the same intended use as recited by applicant for a composition.  Any reasoning for motivation to formulate the composition renders the composition obvious.  The rejection is based upon the specific recited structural requirements, not applicant’s intended use language.  
With regards to cholesterol and ChABC, there was motivation in the art as set forth above to utilize these elements in an exosome for delivery of a siRNA.  The instant claims simply require the presence of these elements and do not require conjugation of any specific physical relationship between the elements.  
Applicant argues that Elbashir et al. is silent as to applicant’s intended use, which is not required as explained above.  With respect to applicant’s unexpected results, the instant claims are compound claims, not method claims; and the unexpected results are not commensurate in scope with the instant claim breadth.
Newly added claim 42 recites limitations already required by claim 52.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amy Hudson Bowman whose telephone number is (571)272-0755. The examiner can normally be reached M-F 8:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMY H BOWMAN/Primary Examiner, Art Unit 1635